IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Tamika Jackson CASE NO.
17703 Libby Rd., Suite 8
Maple Heights, Ohio 44137

Plaintiff JUDGE
VS
COSTCO COMPLAINT
1409 Golden Gate Blvd.
Mayfield Hts... OH 44483 (JURY DEMAND ENDORSED)

|
PRELIMINARY STATEMENT

| This complaint is for Federal employment discrimination and state violations resulting
from the discriminatory conduct of the defendant COSTCO in violation of the laws and
statutes of the State of Ohio and the constitution of the United States resulting in the
deprivation of federal and state guaranteed and protected rights all pursuant to Title VII.

2 Ihe Defendant was deliberately indifferent to the Plaintiffs rights causing the Plaintiff
both serious and permanent harm in violation of Plaintiff's first and fourteenth
amendment rights.

3 Each, and every, allegation and/or statement of fact contained herein is incorporated

throughout and within every Count of the Complaint and therefore need not be

repetitively stated.
4

J nies ie
Venue is properly situated in this district under 42 USC 2000e-5 due to Plaintiff s
allegations of unconstitutional employment discrimination was committed within the
jurisdiction of this Court.
Plaintiff is an employee within the meaning of Title VII and is a member of a protected
class, a black female, under the statute.
Plaintiff, at all times relevant herein, was a resident of Cuyahoga County, State of Ohio.
(hereinafter “Jackson”’)
Defendant is an employer, within the meaning of Title VII, which is engaged in
interstate commerce and possesses more than the requisite employees and statutory
requirements for the initiating of this suit.
Plaintiff has timely filed a charge of discrimination against the defendant with the Equal
Employment Opportunity Commission (“EEOC”) and files this complaint within ninety
(90) from the receipt of the Notice of Right to Sue issued from the EEOC, a copy of
which is attached hereto as Exhibit A.

Plaintiff asserts State law claims under the Ohio law, statutes and common law

IT]
FACTS

1Q Each and every fact and allegation contained herein is incorporated into each count as if

I]

12

13

fully rewritten herein.

Mike Gibson is the General Manager of the COSTCO at which the plaintiff was
employed and had the authority to institute adverse employment actions against the
Plaintiff including, but not limited to, the termination of her employment.

Plaintiff Tamika Jackson is a Black female and a resident of Cuyahoga County and the
State of Ohio. Plaintiff began her employment with the defendant on 10/03/02, and was
employed by defendant COSTCO until 08/01/2020. At the time of her discharge plaintiff
worked in the capacity of a forklift operator in the merchandising department.

During the entire period of plaintiff's employment, the plaintiff's work was highly

acceptable and satisfactory.
14

IS

16

17

18

19

2]

On July 26, 2020 Tamika was counseled for allegations of violations of COSTCO policy
No. 15, grazing.

Subsequently, on August 1, 2020, defendant COSTCO, through its General Manager Mike
Gibson, discharged plaintiff for “Disobedience of Company Rules”.

At all time during plaintiffs employ by defendant Plaintiff had received satisfactory
performance evaluations and there were only two (2) non-related attendance complaints

of her job performance.

COUNT I
DISPARATE TREATMENT UNDER TITLE VII

The allegations contained in Paragraphs | through 16 are hereby restated and
incorporated herein by reference.

Plaintiff, as a black employee, was treated in a disparate manner and subjected to
defendant’s unfair policies and practices in that plaintiff was treated unequal and unlike
white employees similarly situated with the defendant.

The unfair policies and practices both limited plaintiff in her job classifications, job
assignments, wages and other benefits because of plaintiff's race and further resulted in
her discharge from employment on or about August 1, 2020.

Defendant denied equal employment opportunities to plaintiff because of plaintiff's race.
namely:

A. The reason given for plaintiff's discharge was a mere pretext for unlawful
discrimination in that the conduct alleged was not in violation of company policy.

B. The defendant has shown discriminatory bias in regard to the distribution of job
assignments.

C. Defendant, did not discharge similarly situated white employees who engaged in, or
alleged to have engaged in, the same conduct for which the Plaintiff was terminated.

D. The alleged event of grazing as defined in the company policy, in fact, never took place
and this fact was known to defendant and at the time of plaintiff's discharge.

As a result of defendant’s policies and_ practices. plaintiff was unjustly and

discriminatorily deprived of equal employment opportunities because of her race.
22 Asa further result of defendant’s above stated actions, plaintiff has been, is being and will
be deprived of income in the form of wages and prospective retirement benefits, social
security and other benefits, promotion opportunities and job assignments due to plaintiff
as an employee, but denied because of er race in an amount to be proven at trial.

23 Plaintiff is now suffering and will continue to suffer irreparable injury from defendant's

policies, practices, customs, and usages as set forth herein.

COUNT Il
RACE DISCRIMINATION / STATE LAW CLAIM

24 The allegations contained in Paragraphs | through 23 are hereby restated and
incorporated herein by reference.

25 Under Ohio law, it is an unlawful discriminatory practice for any employer, because of
the race, sex, national origin, handicap, age or ancestry of any person, to discharge
without just cause, to refuse to hire, or otherwise to discriminate against that person with
respect to hire, tenure, terms, conditions or privileges of employment, or any matter,

directly related to employment and by virtue of the wrongful discharge of Plaintiff,
Defendant COSTCO has violated Ohio state statutes prohibiting race discrimination.

26 As a direct and proximate result of the unlawful discriminatory misconduct of the
Defendant, Plaintiff has suffered compensatory damages, including loss of income.

benefits, extreme mental anguish, out of pocket expenses, in excess of fifty thousand

($50,000.00) dollars, according to proof at trial.

COUNT III
TORTIOUS WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
AGAINST RACE DISCRIMINATION

27 The allegations contained in Paragraphs | through 26 are hereby restated and

incorporated herein by reference.
28 Plaintiff is an African-American female and as such is protected by a clearly stated
public policy, which is manifested by state and federal statutes which prohibits race

discrimination and harassment in employment,
29

30

3]

32

33

34

35

The tortious wrongful discharge of Plaintiff, as described herein, jeopardizes this public
policy,

The tortious wrongful discharge of the Plaintiff was based upon racially-motivated
animosity, which is related to this public policy designed to protect and safeguard
African-American work.

Defendant COSTCO did not have an overriding, legitimate business justification for the
discharge of Plaintiff,

As a direct and proximate result of the race-based animus of the Defendant. and the
tortious wrongful discharge, in violation of the clearly stated public policy which
prohibits race discrimination, Plaintiff is entitled to recover compensatory damages, in
excess of fifty thousand dollars, for her loss of income, benefits, anxiety, emotional
anguish and distress, financial hardship and other additional compensable losses from
the Defendant.

As a direct and proximate result of the willful and wanton race discrimination. and the
tortious wrongful discharge, the Plaintiff is entitled to recovery of punitive damages

from this Defendant to deter such misconduct in the future and to punish the wrongdoing

of the Defendant.

COUNT VII
DAMAGES
The allegations contained in Paragraphs 1 through 33 are hereby restated and

incorporated herein by reference.

As a direct and proximate consequence of the acts and conduct of the Defendant,

Plaintiff suffered the following injuries and damages:

a. Plaintiff was wrongfully discharged from her employment with the defendant.

b. Despite her best-efforts Plaintiff has failed to secure comparable employment, duties

or pay

c. Plaintiff has lost her retirement benefits and other benefits which would have

accrued from her continued employment with the Defendant had she not been

wrongfully terminated.
d. Plaintiff has lost her medical and other employment benefits to which she was
otherwise entitled had she not been wrongfully discharged

e. Plaintiff seeks all lost wages and benefits and reinstatement to the duties and
responsibilities possessed prior to her wrongful termination

f. Plaintiff has suffered emotional distress and mental anguish

PRAYER FOR RELIEF

Wherefore, Plaintiff makes her demand to this Court for the following judgment

against the Defendant:

a. Monetary judgment in an amount exceeding $50,000.00 for back pay, front pay
lost wages and benefits and any and all compensatory damages which are
appropriate and to which the Plaintiff would be entitled and other additional out-
of-pocket expenses, according to proof at trial.

b. Pre-judgment interest on lost wages and benefits

c. Post-judgment interest on all sums awarded, including attorney fees

d. Reasonable attorney fees and the cost of prosecuting her claims

e. Any and all other remedies under equity or law to which the Plaintiff is entitled

and all other relief that the Court deems appropriate.

Respgctfully submitted:

La

Gilbert R. Rucker, [II], Esq. (0034535)
1569 Woodland St.NE, Suite 10

Warren, Ohio 44483

330/392-8392 ofc

330/399-5172 fax

330/647-0855 cell

Attorney for Plaintiff

  

 
JURY DEMAND

Plaintiff demands a jury of the maximum number of jurors allowed by law.

/sf Gilbert WORZ Ruckér. II]
——— > [) A fv ~ SA ——

Gilbert W.R. Rucker, II]

 
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

To: Tamika M. Jackson From: Cleveland Field Office
17703 Libby rd EEOC, AJC Fed Bldg
Apt. 8 1240 E 9th St, Ste 3001
Maple Heights, OH 44137 Cleveland, OH 44199
|| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a
EEOC Charge No. EEOC Representative Telephone No.

Rayna Phelps,
932-2020-02549 Enforcement Intern (216) 306-1145

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words. you waited too long after the date(s) of the alleged
discrimination to file your charge

yOUUUE

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

IU

Other (briefly state)
- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send yOu.

You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

a, 7
Konan LC | meg 08/27/2020

SS a ee ee ee

Karen McDonough, (Date Mailed)
Acting Director

 

Enclosures(s)

a Kyle Hofman, Personnel Manager

COSTCO
999 Lake Drive
Issaquah, WA 98027

 
